Citation Nr: 1043219	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic low back disability (claimed as 
residuals of an in-service back injury).

2.  Entitlement to service connection for chronic athlete's foot.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
application to reopen his previously denied claim of entitlement 
to service connection for a chronic low back disability for 
failure to submit new and material evidence, and also denied his 
claim of entitlement to service connection for chronic athlete's 
foot.

The Veteran appeared at the RO to present oral testimony and 
submit evidence in support of his appeal before the undersigned 
Veterans Law Judge at a November 2009 videoconference hearing.  
The transcript of this hearing has been obtained and associated 
with the Veteran's claims file for consideration by the Board.

For the reasons that will be further discussed below, the appeal 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further action 
is required on his part.


REMAND

At his videoconference hearing before the Board in November 2009, 
the Veteran reported receiving treatment on several occasions at 
the Little Rock VA Medical Center for low back pain, most 
recently in or around October 2009.  These treatments at VA 
included an emergency room visit and the Veteran also stated that 
during one treatment session, the treating physician presented a 
positive nexus opinion linking the Veteran's current back 
disability to military service.  At the same hearing, the Veteran 
also reported receiving treatment at the Little Rock VA Medical 
Center for complaints relating to chronic athlete's foot 
approximately one year earlier (i.e., November 2008).  A review 
of the claims file, however, does not indicate that the records 
pertaining to these reported treatments have been associated with 
the claims folder.  As such VA records are expressly reported by 
the appellant as being relevant to his claim, the case must be 
remanded so that these outstanding records may be obtained.  (See 
Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991): VA's duty to assist 
encompasses, at the minimum, searching for records in the 
possession of VA.)  

The Board further notes that at his November 2009 videoconference 
hearing, the Veteran reported to the undersigned Veterans Law 
Judge that he had several documents from his employer relating to 
his having to take time off from work on several occasions 
because of his back disability.  He expressly refused to waive 
his right to have the RO, as agency of original jurisdiction over 
the current appeal, consider these records in the first instance 
with regard to his application to reopen his back disability 
claim.  However, a review of the claims file shows that these 
employer documents have not been associated with the evidence.  
On remand, the Veteran should be asked to submit these records 
for inclusion in his claims file so that the RO may consider them 
in its readjudication of his claim.  (See Moore v. Derwinski, 2 
Vet. App. 375, 376 (1992); Gross v. Derwinski, 2 Vet. App. 551, 
552 (1992): When a claimant brings VA's attention to the 
existence of relevant medical evidence not already associated 
with the record, VA's duty to assist is triggered and it must 
undertake efforts to attempt to locate and obtain such records.)

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.   Copies of updated treatment records, VA 
and non-VA, should be obtained and added to 
the claims folder.  These records should 
include, but are not limited to, those 
pertaining to his reported treatments for low 
back complaints (including VA treatment in 
approximately October 2009 and also an 
emergency room visit at the Little Rock VA 
Medical Center) and athlete's foot (including 
VA treatment approximately in November 2008), 
as well as his employer's records regarding 
time lost on account of his low back 
disability which he did not submit at his 
November 2009 Board hearing.

If the RO is unable to obtain any of the 
records identified above, the reasons 
explaining VA's inability to obtain them 
should be so stated. 

2.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
issues of entitlement to service connection 
for athlete's foot and whether new and 
material evidence was submitted to reopen a 
previously denied claim for service 
connection for a chronic low back disability 
should be readjudicated following review of 
all relevant evidence associated with the 
claims file.  If the appeal remains denied 
with respect to any of these issues, a 
supplemental statement of the case should be 
provided to the Veteran and, if appropriate, 
his representative.  After the Veteran has 
had an adequate opportunity to respond, the 
issue or issues remaining on appeal should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

